Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 1 of 33 PageID #: 7




            Exhibit A
 Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 2 of 33 PageID #: 8




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

COULTER JAMES MCGRAW,                          §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §       CIVIL ACTION NO. 4:21-CV-00107
                                               §
QUAD/GRAPHICS, INC. and                        §
IVIE & ASSOCIATES, LLC,                        §
                                               §
              Defendants.                      §

                  INDEX OF PLEADINGS FILED IN STATE COURT

       Exhibit                       Document Name                       Date Filed

          1           State Court Docket Sheet
          2           Plaintiff’s Original Petition and Jury Demand       12/22/20
          3           Citations                                           01/11/21
          4           Defendants’ Original Answer and Defenses            01/29/21

                                         Respectfully submitted,

                                         By:          /s/ Kristin Snyder Higgins
                                                   KRISTIN SNYDER HIGGINS
                                                   Texas State Bar No. 24046880
                                                   kristin.higgins@ogletree.com
                                                   MOLLY ANN LAWRENCE
                                                   Texas State Bar No. 24083365
                                                   mollyann.lawrence@ogletree.com

                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                         8117 Preston Road, Suite 500
                                         Dallas, Texas 75225
                                         (214) 987-3800 (Phone)
                                         (214) 987-3927 (Fax)

                                         ATTORNEYS FOR DEFENDANTS




INDEX OF PLEADINGS FILED IN STATE COURT                                               Page 1
 Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 3 of 33 PageID #: 9




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of February, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record.

                                             /s/ Kristin Snyder Higgins
                                            KRISTIN SNYDER HIGGINS



                                                                                            45916185.1




INDEX OF PLEADINGS FILED IN STATE COURT                                                        Page 2
                                                                            Page 1 of 1
      Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 4 of 33 PageID #: 10


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                          Location : ------ All District Courts ------ Help

                                                           REGISTER OF ACTIONS
                                                                 CASE NO. 20-10671-362

Coulter James McGraw vs. Quad/Graphics Inc. and Ivie & Associates, LLC§                                     Case Type:      Termination
                                                                      §                                     Date Filed:     12/22/2020
                                                                      §                                       Location:     362nd Judicial District Court
                                                                      §                                 Judicial Officer:   McFarling, Bruce
                                                                      §                          File Custody/Location:     District Clerk's Office
                                                                      §


                                                                    PARTY INFORMATION

                                                                                                                                 Lead Attorneys
Defendant      Ivie & Associates, LLC


Defendant      Quad/Graphics, Inc.


Plaintiff      McGraw, Coulter James                                                                                             Jonathan J. Walters
                                                                                                                                  Retained
                                                                                                                                 219 South Main Street
                                                                                                                                 Suite 301
                                                                                                                                 Fort Worth, TX 76104

                                                                                                                                 817-924-8600(W)
                                                                                                                                 817-924-8603(F)


                                                               EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
12/22/2020 Plaintiff's Original Petition
             and Request for Disclosure
12/23/2020 Jury fee paid
             (This entry only represents the payment of the jury fee - not a document filed with the clerk.)
12/23/2020 Citation
             e-served in envelope #49203670
               Quad/Graphics, Inc.                                      Served                     01/08/2021
                                                                        Returned                   01/11/2021
               Ivie & Associates, LLC                                   Served                     01/08/2021
                                                                        Returned                   01/11/2021
01/11/2021 Service Returned
             - Citation
             Party: Ivie & Associates, LLC
01/11/2021 Service Returned
             - Citation
             Party: Quad/Graphics, Inc.
01/29/2021 Defendant's Original Answer
             and Defenses


                                                                  FINANCIAL INFORMATION



             Plaintiff McGraw, Coulter James
             Total Financial Assessment                                                                                                                     333.00
             Total Payments and Credits                                                                                                                     333.00
             Balance Due as of 01/29/2021                                                                                                                     0.00

12/23/2020 Transaction Assessment                                                                                                                            333.00
12/23/2020 TexFile Payment              Receipt # 2020-34015                                   McGraw, Coulter James                                       (333.00)




https://justice1.dentoncounty.gov/PublicAccessDC/CaseDetail.aspx?CaseID=2783529                                                                    1/29/2021
             Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 5 ofFILED: 12/22/2020
                                                                           33 PageID
                                                                        David Trantham
                                                                                         #:1:06
                                                                                             11PM
                                                                                        Denton County District Clerk
                                                                                        By: Raquel Gonzalez, Deputy


                                         CAUSE NO.                 20-10671-362

              COULTER JAMES MCGRAW                            §      IN THE DISTRICT COURT

                            Plaintiff

              vs.                                             §           JUDICIAL DISTRICT

              QUAD/GRAPHICS INC. and
              IVIE & ASSOCIATES, LLC

                            Defendants                        §      DENTON COUNTY, TEXAS



                    PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE



              TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW Coulter James McGraw, Plaintiff, complaining of Quad/Graphics Inc. and

             Ivie & Associates, LLC, hereinafter referred to as Defendants, and for cause of action, Plaintiff

             would show the Court the following:

                                                             I.

                                            DISCOVERY CONTROL PLAN

                    1 .1    Plaintiff intends to conduct discovery under Level 3.

                                                             II.

                                                 CLAIMS FOR RELIEF

                    2.1     Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00.

                                                            III.

                                                        PARTIES

                    3.1     Plaintiff Coulter James McGraw is an individual and resident of Denton County,

             Texas. The last four digits of his social security number are 5022.


             PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                   Page 1




Copy from re:SearchTX
             Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 6 of 33 PageID #: 12




                        3.2   Defendant Quad/Graphics Inc. is a corporation duly authorized to do business in

              the State of Texas. Defendant may be served with process though its registered agent, CSC-

              Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.s

                        3.3   Defendant Ivie & Associates, LLC is a limited liability company duly authorized

              to do business in the State of Texas. Defendant may be served with process through its registered

              agent, Corporation Service Company dba CSC-Lawyers Incorporated, 211 E. 7th Street, Suite 620,

              Austin, Texas 78701.

                                                                IV.

                                                           VENUE

                        4.1   Venue is proper in Denton County, Texas because this is where the Defendant does

              business and the cause of action occurred here.

                                                                V.

                                                            FACTS

                        5.1   Plaintiff was employed by Defendants Quad/Graphics, Inc. and Ivie & Associates

              in the Flower Mound, Texas office. He started working for Defendants in August of 2019. In

              January 2020, Plaintiff met with Human Resources (HR) and made a formal complaint that one of

              his coworkers, Emily Shasteen, a female, was being sexually harassed by a male supervisor, Daniel

              Owens, in the Defendant's Seattle office.

                     5.2      After that meeting, Plaintiff was retaliated against. He was written up for job

             performance for the first time after the meeting. On January 23, 2020, Plaintiff complained of

             retaliation in an email, but nothing was done. Specifically, he complained of being ordered to not

             complete jobs and then would get reprimanded for not completing the same jobs. He was kicked

             off projects in the Seattle area and relocated to other projects. Plaintiff continued to be retaliated



             PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                        Page 2




Copy from re:SearchTX
             Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 7 of 33 PageID #: 13




              against until he was terminated on March 3, 2020. The firing was pretextual. Plaintiff was fired

              in retaliation for making a formal complaint on behalf of a co-worker.

                                                               VI.

                                                    CAUSES OF ACTION

              Retaliation under TCHRA

                        6.1   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

              paragraphs.

                        6.2   As described above, Plaintiff was terminated in retaliation for performing a

              protected activity, making a formal complaint on behalf of a co-worker. He was also terminated

              for complaining of retaliation.

                        6.3   Defendant violated the TCHRA.

                        6.4   Defendant's violation of the TCHRA has directly and approximately caused

              damage to Plaintiff, for which he hereby sues Defendant.

                                                               VII.

                                                         DAMAGES

                     7.1      Plaintiff has suffered damages, including but not limited to back pay, front pay,

             past and future mental anguish, and attorney's fees. Plaintiff is also entitled to punitive damages.

                     7.2      By reason of the above and foregoing, Plaintiff has been damaged in a sum in excess

             of minimum jurisdictional limits of this Court.

                                                             VIII.

                                                    ATTORNEY'S FEES

                     8.1      Plaintiff has been required to engage the services of the undersigned attorney and

             has agreed to pay the undersigned attorney a reasonable fee for his legal services. Plaintiff is



             PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      Page 3




Copy from re:SearchTX
             Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 8 of 33 PageID #: 14




              entitled to recover attorney's fees against Defendant through the trial phase of this action, and, if

              necessary, through the appellate process.

                                                                IX.

                                                 CONDITIONS PRECEDENT

                        9.1    All conditions precedent to the bringing of the present litigation, such as the filing

              of a charge and a notice of right to sue letter being obtained, have occurred or have been performed.

              Attached as Exhibit A is the Notice of Complainant's Right to File Civil Action obtained from the

              Texas Workforce Commission.

                                                                X.

                                                    COURSE AND SCOPE

                        10.1   The actions of Defendant described within this Petition were committed by its

             employees and agents who in turn were acting in the course and scope of its employment.

                                                                XI.

                                                        JURY DEMAND

                        11.1   In accordance with Rule 216 of the Texas Rules of Civil Procedure, Plaintiff

             requests a jury trial and that this case be set on the Court's jury docket. In support of this Petition,

             Plaintiff would show that the appropriate jury fee is being paid to the clerk of the Court with the

             filing of this Petition.

                                                               XII.

                                REQUEST FOR DISCLOSURE PURSUANT TO RULE 194

                     12.1      Pursuant to Rule 194, you are requested to disclose, within fifty days of service of

             this request, the information or material described in Rule 194.2.




             PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         Page 4




Copy from re:SearchTX
             Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 9 of 33 PageID #: 15




                                                              XIII.

                                                           PRAYER

                        13.1   WHEREFORE, premises considered, Plaintiff requests that the Defendant be cited

              to appear and answer and that on final trial Plaintiff has:

                               a.    Judgment against Defendant for damages in an amount in excess of the
                                     minimum jurisdictional limits of the Court;

                               b.    Prejudgment and post-judgment interest as provided by law;

                               c.    Costs of suit; and

                               d.    Such other and further relief to which Plaintiff may be entitled in law or in
                                     equity.


                                                             Respectfully submitted,

                                                            THE JOECKEL LAW OFFICE


                                                                /s/ David B. Joeckel, Jr.
                                                            David B. Joeckel, Jr.
                                                            State Bar No. 10669700

                                                            Jonathan J. "Jack" Walters
                                                            State Bar No. 24096307

                                                            219 South Main Street, Suite 301
                                                            Fort Worth, Texas 76104
                                                            (817) 924-8600
                                                            (817) 924-8603 facsimile
                                                            dbj cdoeckellaw.com
                                                            jack a joeckellaw.com

                                                            ATTORNEYS FOR PLAINTIFF




             PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      Page 5




Copy from re:SearchTX
          Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 10 of 33 PageID #: 16




Co
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 22539980
Notice of Service of Process                                                                            Date Processed: 01/11/2021

Primary Contact:           Laural Albrechtson
                           Quad/Graphics, Inc.
                           N61W23044 Harrys Way
                           Sussex, WI 53089-3995

Electronic copy provided to:                   Alex Pyke

Entity:                                       Ivie & Associates, LLC
                                              Entity ID Number 2979194
Entity Served:                                Ivie & Associates, LLC
Title of Action:                              Coulter James McGraw vs. Quad/Graphics Inc.
Document(s) Type:                             Citation/Petition
Nature of Action:                             Wrongful Termination
Court/Agency:                                 Denton County District Court, TX
Case/Reference No:                            20-10671-362
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/08/2021
Answer or Appearance Due:                     10:00 a.m. on the first Monday following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           David B. Joeckel, .lr.
                                              817-924-8600

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
- 1 -   C.    (                                                                                                           ) s   "
                                                                         FILED:
              Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 11 of     12/22/2020#:1:06
                                                                            33 PageID          17PM                                 Z-CbG
    C;(30 F                                                              David                   Trantham
                                                                                           Denton County District Clerk
                                                                                           By: Raquel GonzaleZ, Deputy



                                           CAUSE NO.                20-10671-362

                  COULTER JAMES MCGRAW                                IN THE DISTRICT COURT

                               Plaintiff

                  vs.                                                      JUDICIAL DISTRICT

                  QUAD/GRAPHICS INC. and
                  IVIE & ASSOCIATES, LLC

                              Defendants                              DENTON COUNTY, TEXAS



                        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE



              TO THE HONORABLE JUDGE OF SAID COURT:

                        COMES NOW Coulter James McGraw, Plaintiff, complaining of Quad/Graphics Inc. and

              Ivie & Associates, LLC, hereinafter referred to as Defendants, and for cause of action, Plaintiff

              would show the Court the following:

                                                               I.

                                              DISCOVERY CONTROL PLAN

                        1.1   Plaintiff intends to conduct discovery under Level 3.

                                                              IL

                                                   CLAIMS FOR RELIEF

                        2.1   Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00.

                                                             III.

                                                          PARTIES

                        3.1   Plaintiff Coulter James McGraw is an individual and resident of Denton County,

              Texas. The last four digits of his social security number are 5022.


              PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     Page 1
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 12 of 33 PageID #: 18




         32      Defendant_Q_uad/Graphies Inc. is a corporation duly authorized to do business in

 the State of Texas. Defendant may be served with process though its registered agent, CSC-

 Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.s

         3.3    Defendant Ivie & Associates, LLC is a limited liability company duly authorized

 to do business in the State of Texas. Defendant may be served with process through its registered

 agent, Corporation Service Company dba CSC-Lawyers Incorporated, 211 E. 7th Street, Suite 620,

 Austin, Texas 78701.

                                                  IV.

                                               VENUE

        4.1     Venue is proper in Denton County, Texas because this is where the Defendant does

business and the cause of action occurred here.

                                                  V.

                                               FACTS

        5.1     Plaintiff was employed by Defendants Quad/Graphics, Inc. and Ivie & Associates

in the Flower Mound, Texas office. He started working for Defendants in August of 2019. In

January 2020, Plaintiff met with Human Resources (HR) and made a formal complaint that one of

his coworkers, Emily Shasteen, a female, was being sexually harassed by a male supervisor, Daniel

Owens, in the Defendant's Seattle office.

        5.2    After that meeting, Plaintiff was retaliated against. He was written up for job

performance for the first time after the meeting. On January 23, 2020, Plaintiff complained of,

retaliation in an email, but nothing was done. Specifically, he complained of being ordered to not

complete jobs and then would get reprimanded for not completing the same jobs. He was kicked

off projects in the Seattle area and relocated to other projects. Plaintiff continued to be retaliated



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                        Page 2
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 13 of 33 PageID #: 19




 against_until he was terminated_on_March 1, 2020. The firing was pretextual. Plaintiff was fired

 in retaliation for making a formal complaint on behalf of a co-worker.

                                                   VI.

                                      CAUSES OF ACTION

 Retaliation under TCHRA

        6.1    Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

        6.2    As described above, Plaintiff was terminated in retaliation for performing a

protected activity, making a formal complaint on behalf of a co-worker. He was also terminated

for complaining of retaliation.

       6.3     Defendant violated the TCHRA.

       6.4     Defendant's violation of the TCHRA has directly and approximately caused

damage to Plaintiff, for which he hereby sues Defendant.

                                                  VII.

                                           DAMAGES

       7.1     Plaintiff has suffered damages, including but not limited to back pay, front pay,

past and future mental anguish, and attorney's fees. Plaintiff is also entitled to punitive damages.

       7.2     By reason of the above and foregoing, Plaintiff has been damaged in a sum in excess

of minimum jurisdictional limits of this Court.

                                               VIII.

                                     ATTORNEY'S FEES

       8.1    Plaintiff has been required to engage the services of the undersigned attorney and

has agreed to pay the undersigned attorney a reasonable fee for his legal services. Plaintiff is



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      Page 3
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 14 of 33 PageID #: 20

                                  (

entitled to recover attorney's fees_against Defendant_through_the trial phase_ofthis_action„ancLif_____

necessary, through the appellate process.

                                                  IX.

                                      CONDITIONS PRECEDENT

         9.1     All conditions precedent to the bringing of the present litigation, such as the filing

of a charge and a notice of right to sue letter being obtained, have occurred or have been performed.

Attached as Exhibit A is the Notice of Complainant's Right to File Civil Action obtained from the

Texas Workforce Commission.

                                                  X.

                                       COURSE AND SCOPE

        10.1     The actions of Defendant described within this Petition were committed by its

employees and agents who in, turn were acting in the course and scope of its employment.

                                                  XI.

                                          JURY DEMAND

        11.1     In accordance with Rule 216 of the Texas Rules of Civil Procedure, Plaintiff

requests a jury trial and that this case be set on the Court's jury docket. In support of this Petition,

Plaintiff would show that the appropriate jury fee is being paid to the clerk of the Court with the

filing of this Petition.

                                                 XII.

                  REQUEST FOR DISCLOSURE PURSUANT TO RULE 194

        12.1    Pursuant to Rule 194, you are requested to disclose, within fifty days of service of

this request, the information or material described in Rule 194.2.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         Page 4
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 15 of 33 PageID #: 21




                                                 XIII.

                                              PRAYER

        13.1    WHEREFORE, premises considered, Plaintiff requests that the Defendant be cited

 to appear and answer and that on final trial Plaintiff has:

                a.      Judgment against Defendant for damages in an amount in excess of the
                        minimum jurisdictional limits of the Court;

                b.      Prejudgment and post-judgment interest as provided by law;

                c.      Costs of suit; and

                d.      Such other and further relief to which Plaintiff may be entitled in law or in
                        equity.


                                                Respectfully submitted,

                                               THE JOECKEL LAW OFFICE


                                                   /s/ David B. Joeckel, Jr.
                                               David B. Joeckel, Jr.
                                               State Bar No. 10669700

                                               Jonathan J. "Jack" Walters
                                               State Bar No. 24096307

                                               219 South Main Street, Suite 301
                                               Fort Worth, Texas 76104
                                               (817) 924-8600
                                               (817) 924-8603 facsimile
                                               dbjceiijoeckellaw.com
                                               jack(cdoeckellaw.com

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      Page 5
          Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 16 of 33 PageID #: 22
DocuSign Envelope ID. 9B1AEC16-CAE6-484E-A43E-9F555EBE763D

                                                                                                                                                               Bryan Daniel, Chairman


             Texas Workforce commission                                                                                                                        Commissioner Representing
                                                                                                                                                               the Public


             A Member of I exas Workforce Solutions                                                                                                           Julian Alvarez
                                                                                                                                                              Cmminissioner Representing
                                                                                                                                                              Labor

                                                                                                                                                              Aaron Demerson
         November 17, 2020                                                                                                                                    Commissioner Representing
                                                                                                                                                              Employers

                                                                                                                                                              Edward Serna
                                                                                                                                                              Executive Director
                      NOTICE OF COMPLAINANT'S RIGHT TO FILE CIVIL ACTION


         Coulter .1. McGraw
         c/o Jonathan J. Walters
         The Joeckel Law Office
         219 S. Main Street, Ste. 301
         Fort Worth, TX 76104


         Re:         Coulter J. McGraw v. Quad Graphics Me./                                       & Associates, Inc.
                     EEOC Complaint # 450-2020-04296


         Dear Coulter J. McGraw:

        The Texas Workforce Commission Civil Rights Division (TWCCRD) has received and carefully reviewed your
        recent request to issue the Notice of Right to File a Civil Action (NRTFCA) on the above referenced charge.
        According to the documentation provided, 180 days has not passed since the filing of this charge.

        As stated in Texas Labor Code Chapter 21 Sec. 21.253, our agency may issue a notice to file civil action in the event
        that the executive director certifies that administrative processing of the complaint cannot be completed before the
        181st day after the date the complaint was tiled.

        This is to certify that our office will be unable to complete an investigation before the 181 5' day and thus may issue a
        Notice of Right to File Civil Action.

        The above-referenced case was processed by the United States Equal Employment Opportunity Commission or a local
        agency. Pursuant to Sections 21.252 and 21.254 of the Texas Labor Code, this notice is to advise you of your right to
        bring a private civil action in state court in the above-referenced case. YOU HAVE SIXTY (60) DAYS FROM THE
        RECEIPT OF THIS NOTICE TO FILE THIS CIVIL ACTION.

        If your case has been successfully resolved by the U. S. Equal Employment Opportunity Commission or another agency
        through a voluntary settlement or conciliation agreement, you may be prohibited by the terms of such an agreement from
        filing a private civil action in state court pursuant to Chapter 21 of the Texas Labor Cade.

       The United States Supreme Court has held in Kremer v. Chemical Construction Corporation, 456 U.S. 461 (1982), that
       a federal district court must generally dismiss a Title VII action involving the same parties and raising the same issues as
       those raised in a prior state court action under Chapter 21 of the Texas Labor Code. Therefore, filing a lawsuit in state
       court based on the issuance of this notice of right to file a civil action may prevent you from filing a lawsuit in federal
       court based on Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e - et seq.


 101 E. 15th Sri eet. Guadalupe CRD • Austin. Texas 781784001 • (512140-20.12 (Tr • (512) .1h3•26.13 IF) • Relay Texas. 060-735-2980 (1DD) 500-73572985 ( Voice) • www.lexasworkforce.org
                                                                               Equal Opportunity Employer/ Program
                                                      Auxiliary aids and set   icy:.   are ;mailable upon romp   ymi to individuals   with disabilities


                                                                                 TEXA S
                                                                           WORKFORCE SOLUTIONS
       Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 17 of 33 PageID #: 23
DocuSjgn Envelope ID: 9B1AEC16-CAE6-484E-A43E-9F555EBE763D



       Coulter J. McGraw
       November 1a,-20_20
       Page 2



       If you have any questions, please contact our office.at (512) 463-2642 or (888) 452-4778.


       Sincerely.




       Bryan D. Snoddy
       Director, Civil Rights Division


                                     RETAIN ENVELOPE TO VERIFY DATE RECEIVED


      Copy to:
      Quad Graphics Inc./Ivie & Associates, Inc.
      c/o: Joel Quadracci
      HR Director
      N61 W23044 Harry's Way
      Sussex, WI 53089
                                                                                                   E-Served via EFile.TXCourts.gov
    Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 18 of 33 PageID #: 2412/23/2020 12:17

                                 CITATION=TRC99 and106
THE STATE OF TEXAS                                                                 COUNTY OF DENTON
                                          CAUSE NO-.----20-10671-36

TO: Ivie & Associates, LLC through Registered Agent, Corporation Service Company dba CSC-
Lawyers Incorporated, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

                      362nd Judicial District Court
 Court:
                      1450 E. McKinney, 3rd Floor, Denton, TX 76209
 Cause No.:           20-10671-362
 Date of Filing:      December 22, 2020
 Document:            Plaintiffs Original Petition and Request for Disclosure
 Parties in Suit:     Coulter James McGraw; Quad/Graphics, Inc.; Ivie & Associates, LLC
                      David Trantham, District Clerk
 Clerk:
                      1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or             David B. Joeckel, Jr.
 Party's Attorney:    219 South Main Street, Suite 301, Fort Worth, TX 76104

   Issued under my hand and seal of this said court on this the 23rd day of December, 2020.
                                                                         David Trantha      strict Clerk
                                                                        Denton, Dent        rity, Texas

                                                     BY:     L                                            , Deputy
                                                                 Raquel Gonzalez

                                                Service Return

Came to hand on the                 day of                         , 20   , at       m., and executed on the
       day of                                , 20     , at            M by delivering to the within named

                                            in person a true copy of this citation, with attached copy(ies)
of the Plaintiffs Original Petition and Request for Disclosure, at


 Service Fee: $                                                                              Sheriff/Constable
                                                                                               County, Texas

 Service ID No.                                                                    Deputy/Authorized Person

                                                 VERIFICATION
          On this day personally appeared                                                            known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of
this suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the            day of                                  , 20_
                                                                                                      Notary Public
                                                                        E-Served via EFile.TXCourts.gov
     Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 19 of 33 PageID  #: 2512/23/2020 12:17

                                  CITATION —TRC-99 and-1-06—
THE STATE OF TEXAS                                                                COUNTY OF DENTON
                                          CAUSE-NO-2-0-1-067-1i-362

TO: Quad/Graphics Inc. through Registered Agent CSC-Lawyers Incorporating Service
Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

                      362nd Judicial District Court
 Court:
                      1450 E. McKinney, 3rd Floor, Denton, TX 76209
 Cause No.:           20-10671-362
 Date of Filing:      December 22, 2020
 Document:            Plaintiffs Original Petition and Request for Disclosure
 Parties in Suit:     Coulter James McGraw; Quad/Graphics, Inc.; Ivie & Associates, LLC
                      David Trantham, District Clerk
 Clerk:
                      1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or             David B. Joeckel, Jr.
 Party's Attorney:    219 South Main Street, Suite 301, Fort Worth, TX 76104

   Issued under my hand and seal of this said court on this the 23rd day of December, 2020.
                                                                         David Trantha: 1-j4istrict Clerk
                                                                        Denton, Dent        n,ty, Texas

                                                     BY:                                                 , Deputy
                                                              Raq e Gonzalez

                                                Service Return

Came to hand on the                 day of                        , 20   , at       m., and executed on the
       day of                                , 20_, at               M by delivering to the within named

                                            in person a true copy of this citation, with attached copy(ies)
of the Plaintiffs Original Petition and Request for Disclosure, at


 Service Fee: $                                                                              Sheriff/Constable
                                                                                               County, Texas

 Service ID No.                                                                    Deputy/Authorized Person

                                                VERIFICATION
          On this day personally appeared                                                            known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of
this suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the            day of                                  , 20_
                                                                                                      Notary Public
          Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 20 of 33 PageID #: 26




Co
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 22540121
Notice of Service of Process                                                                            Date Processed: 01/11/2021

Primary Contact:           Laural Albrechtson
                           Quad/Graphics, Inc.
                           N61W23044 Harrys Way
                           Sussex, WI 53089-3995

Electronic copy provided to:                   Alex Pyke

Entity:                                       Quad/Graphics, Inc.
                                              Entity ID Number 3250589
Entity Served:                                Quad/Graphics Inc.
Title of Action:                              Coulter James McGraw vs. Quad/Graphics Inc.
Document(s) Type:                             Citation/Petition
Nature of Action:                             Wrongful Termination
Court/Agency:                                 Denton County District Court, TX
Case/Reference No:                            20-10671-362
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/08/2021
Answer or Appearance Due:                     10:00 a.m. on the first Monday following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           David B. Joeckel, Jr.
                                              817-924-8600

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
I   -   - Zcs                                                           FILED: 12/22/2020#:
                                                                                          1:06
                                                                                                                   I - ZS • "ea ZA.
        cxo PCase 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 21 of 33 PageID         27PM
                                                                        David Trantham
                                                                                        Denton County District Clerk
                                                                                        By: Raquel Gonzalez, Deputy



                                        CAUSE NO.                20-10671-362

            COULTER JAMES MCGRAW                                   IN THE DISTRICT COURT

                           Plaintiff

            vs.                                                         JUDICIAL DISTRICT

            QUAD/GRAPHICS INC. and
            IVIE & ASSOCIATES, LLC

                           Defendants                              DENTON COUNTY, TEXAS



                   PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE



            TO THE HONORABLE JUDGE OF SAID COURT:

                   COMES NOW Coulter James McGraw, Plaintiff, complaining of Quad/Graphics Inc. and

            Ivie & Associates. LLC, hereinafter referred to as Defendants, and for cause of action, Plaintiff

            would show the Court the following:

                                                            I.

                                          DISCOVERY CONTROL PLAN

                   1.1    Plaintiff intends to conduct discovery under Level 3.

                                                           H.

                                               CLAIMS FOR RELIEF

                   2.1    Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00.

                                                          III.

                                                       PARTIES

                  3.1     Plaintiff Coulter James McGraw is an individual and resident of Denton County,

           Texas. The last four digits of his social security number are 5022.


           PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     Page 1
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 22 of 33 PageID #: 28




        12      Defendant Quad/Graphics Inc. is a corporation duly authorized to do business in

the State of Texas. Defendant may be served with process though its registered agent, CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.s

        3.3     Defendant Ivie & Associates, LLC is a limited liability company duly authorized

to do business in the State of Texas. Defendant may be served with process through its registered

agent, Corporation Service Company dba CSC-Lawyers Incorporated, 211 E. 7th Street, Suite 620,

Austin, Texas 78701.

                                                  IV.

                                               VENUE

        4.1     Venue is proper in Denton County, Texas because this is where the Defendant does

business and the cause of action occurred here.

                                                  V.

                                               FACTS

        5.1     Plaintiff was employed by Defendants Quad/Graphics, Inc. and Ivie & Associates

in the Flower Mound, Texas office. He started working for Defendants in August of 2019. In

January 2020, Plaintiff met with Human Resources (HR) and made a formal complaint that one of

his coworkers, Emily Shasteen, a female, was being sexually harassed by a male supervisor, Daniel

Owens, in the Defendant's Seattle office.

        5.2    After that meeting, Plaintiff was retaliated against. He was written up for job

performance for the first time after the meeting. On January 23, 2020, Plaintiff complained of

retaliation in an email, but nothing was done. Specifically, he complained of being ordered to not

complete jobs and then would get reprimanded for not completing the same jobs. He was kicked

off projects in the Seattle area and relocated to other projects. Plaintiff continued to be retaliated



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                        Page 2
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 23 of 33 PageID #: 29




 againstuntil_he was terminated on March 3, 2020. The firing was pretextual. Plaintiff was fired

 in retaliation for making a formal complaint on behalf of a co-worker.

                                                  VI.

                                      CAUSES OF ACTION

Retaliation under TCHRA

        6.1    Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

        6.2    As described above, Plaintiff was terminated in retaliation for performing a

protected activity, making a formal complaint on behalf of a co-worker. He was also terminated

for complaining of retaliation.

       6.3     Defendant violated the TCHRA.

       6.4     Defendant's violation of the TCHRA has directly and approximately caused

damage to Plaintiff, for which he hereby sues Defendant.

                                                  VII.

                                           DAMAGES

       7.1     Plaintiff has suffered damages, including but not limited to back pay, front pay,

past and future mental anguish, and attorney's fees. Plaintiff is also entitled to punitive damages.

       7.2     By reason of the above and foregoing, Plaintiff has been damaged in a sum in excess

of minimum jurisdictional limits of this Court.

                                              VIII.

                                     ATTORNEY'S FEES

       8.1     Plaintiff has been required to engage the services of the undersigned attorney and

has agreed to pay the undersigned attorney a reasonable fee for his legal services. Plaintiff is



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      Page 3
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 24 of 33 PageID #: 30




 entitled to recover attorney'sfees against Defendant through the trial phase of this action, and, if

necessary, through the appellate process.

                                                   IX.

                                    CONDITIONS PRECEDENT

         9.1      All conditions precedent to the bringing of the present litigation, such as the filing

of a charge and a notice of right to sue letter being obtained, have occurred or have been performed.

Attached as Exhibit A is the Notice of Complainant's Right to File Civil Action obtained from the

Texas Workforce Commission.

                                                   X.

                                       COURSE AND SCOPE
         10.1    The actions of Defendant described within this Petition were committed by its

employees and agents who in turn were acting in the course and scope of its employment.

                                                  XI.

                                           JURY DEMAND

         11.1    In accordance with Rule 216 of the Texas Rules of Civil Procedure, Plaintiff

requests a jury trial and that this case be set on the Court's jury docket. In support of this Petition,

Plaintiff would show that the appropriate jury fee is being paid to the clerk of the Court with the

fi ling of this Petition.

                                                  XII.

                  REQUEST FOR DISCLOSURE PURSUANT TO RULE 194

        12.1     Pursuant to Rule 194, you are requested to disclose, within fifty days of service of

this request, the information or material described in Rule 194.2.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         Page 4
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 25 of 33 PageID #: 31




                                                XIII.

                                             PRAYER

       13.1    WHEREFORE, premises considered, Plaintiff requests that the Defendant be cited

to appear and answer and that on final trial Plaintiff has:

               a.      Judgment against Defendant for damages in an amount in excess of the
                       minimum jurisdictional limits of the Court;

               b.      Prejudgment and post-judgment interest as provided by law;

               c.      Costs of suit; and

               cl.     Such other and further relief to which Plaintiff may be entitled in law or in
                       equity.


                                               Respectfully submitted,

                                              THE JOECKEL LAW OFFICE


                                                  /s/ David B. Joeckel, Jr.
                                              David B. Joeckel, Jr.
                                              State Bar No. 10669700

                                              Jonathan J. "Jack" Walters
                                              State Bar No. 24096307

                                              219 South Main Street, Suite 301
                                              Fort Worth, Texas 76104
                                              (817) 924-8600
                                              (817) 924-8603 facsimile
                                              db iriijoeckellaw.com
                                              jack oeckellaw.com

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     Page 5
         Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 26 of 33 PageID #: 32
DocuSign'Envelope-ID: 981AEC16-CAE6-484E-A43E9F555EBE763D
                                                                                                                                                                  Bryan Daniel, Chairman

            Texas Workforce Commission
                                                                                                                                                                  Commissioner Representing
                                                                                                                                                                  the Publie


            A Member of Texas Workforce Solutions                                                                                                                 Commissioner Rem esenting
                                                                                                                                                                  Labor

                                                                                                                                                                  Aaron Demerson
         November 17, 2020                                                                                                                                        Commissioner Representing
                                                                                                                                                                  Employers

                                                                                                                                                                  Edward Serna
                                                                                                                                                                  Executive Director
                      NOTICE OF COMPLAINANT'S RIGHT TO FILE CIVIL ACTION


         Coulter J. McGraw
         c/o Jonathan J. Walters
         The Joeckel Law Office
         219 S. Main Street, Ste. 301
         Fort Worth, TX 76104


         Re:         Coulter J. McGraw v. Quad Graphics Inc.nvie & Associates, Inc.
                     EEOC Complaint # 450-2020-04296


        Dear Coulter J. McGraw:

        The Texas Workforce Commission Civil Rights Division (TWCCRD) has received and carefully reviewed your
        recent request to issue the Notice of Right to File a Civil Action (NRTFCA) on the above referenced charge.
        According to the documentation provided, 180 days has not passed since the filine of this charge.

        As stated in Texas Labor Code Chapter 21 Sec. 21.253, our agency may issue a notice to file civil action in the event
        that the executive director certifies that administrative processing of the complaint cannot be completed before the
        181st day after the date the complaint was filed.

        This is to certify that our office will be unable to complete an investigation before the 181' day and thus may issue a
        Notice of Right to File Civil Action.

        The above-referenced case was processed by the United States Equal Employment Opportunity Commission or a local
        agency. Pursuant to Sections 21.252 and 21.254 of the Texas Labor Code, this notice is to advise you of your right to
        bring a private civil action in state court in the above-referenced case. YOU HAVE SIXTY (60) DAYS FROM THE
        RECEIPT OF THIS NOTICE TO FILE THIS CIVIL ACTION.

        If your case has been successfully resolved by the U. S. Equal Employment Opportunity Commission or another agency
        through a voluntary settlement or conciliation agreement, you may be prohibited by the terms of such an agreement from
        filing a private civil action in state court pursuant to Chapter 21 of the Texas Labor Code.

        The United States Supreme Court has held in Kremer v. Chemical Construction Corporation, 456 U.S. 461 (1982), that
        a federal district court must generally dismiss a Title VII action involving the same parties and raising the same issues as
        those raised in a prior state court action under Chapter 21 of the Texas Labor Code. Therefore, filing a lawsuit in state
        court based on the issuance of this notice of right to file a civil action may prevent you from filing a lawsuit in federal
        court based on Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e - et seq.


 101 E. 15th Stieet. Guadalupe CRD • Austin. Texas 7877R-0001 - (.512) 463-21,42 CI) • (512) 463-20.13       lelay. Texas: 000-735-2O89 c1 [MI 800-735-2988 (Voice) • www.texasworkloree.orp.
                                                                                Equal Opportunity Employer   Nograin
                                                        Auxiliary ;iids and St:TAIL:0 are   Hs   111,011




                                                                                      TEXA S
                                                                                WORKFORCE SOLUTIONS
       Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 27 of 33 PageID #: 33
DocuSign Envelope ID. 981AEC16-CAE6-484E-A43E-9F555ESE763D



       Coulter J. McGraw
       November 17, 2020
       Page 2



       If you have any questions, please contact our office.at (512) 463-2642 or (888) 452-4778.


       Sincerely.




      Bryan D. Snoddy
      Director, Civil Rights Division


                                    RETAIN ENVELOPE TO VERIFY DATE RECEIVED


      Copy to:
      Quad Graphics Incilvie & Associates, Inc.
      c/o: Joel Quadracci
      HR Director
      N61 W23044 Harry's Way
      Sussex, WI 53089
                                                                        E-Served via EFile.TXCourts.gov
     Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 28 of 33 PageID   #: 3412/23/2020 12:17

                                  CITATION —TRC 99 and 106
THE STATE OF TEXAS                                                                 COUNTY OF DENTON
                                           CAUSE-NO-20-1067-1-362

TO: Ivie & Associates, LLC through Registered Agent, Corporation Service Company dba CSC-
Lawyers Incorporated, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

                      362nd Judicial District Court
 Court:
                      1450 E. McKinney, 3rd Floor, Denton, TX 76209
 Cause No.:           20-10671-362
 Date of Filing:      December 22, 2020
 Document:            Plaintiff's Original Petition and Request for Disclosure
 Parties in Suit:     Coulter James McGraw; Quad/Graphics, Inc.; 'vie & Associates, LLC
                      David Trantham, District Clerk
 Clerk:
                      1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or             David B. Joeckel, Jr.
 Party's Attorney:    219 South Main Street, Suite 301, Fort Worth, TX 76104

   Issued under my hand and seal of this said court on this the 23rd day of December, 2020.
                                                                         David Tranthl,,,p‘strict Clerk
                                                                        Denton, Dentcb:     *-1-ity, Texas

                                                      BY:    (                                            , Deputy
                                                                 RagLie Gonzalez

                                                 Service Return

Came to hand on the                 day of                         , 20   , at       m., and executed on the
       day of                                , 20     , at            M by delivering to the within named

                                            in person a true copy of this citation, with attached copy(ies)
of the Plaintiffs Original Petition and Request for Disclosure, at


 Service Fee: $                                                                              Sheriff/Constable
                                                                                               County, Texas

 Service ID No.                                                                    Deputy/Authorized Person

                                                 VERIFICATION
          On this day personally appeared                                                            known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of
this suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the            day of                                  , 20_
                                                                                                      Notary Public
                                                                        E-Served via EFile.TXCourts.gov
     Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 29 of 33 PageID   #: 3512/23/2020 12:17

                                  CITATION —TRC 99 and 106
THE STATE OF TEXAS                                                                COUNTY OF DENTON
                                          CAUSE NO. 20-10671-362

TO: Quad/Graphics Inc. through Registered Agent CSC-Lawyers Incorporating Service
Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

                      362nd Judicial District Court
 Court:
                      1450 E. McKinney, 3rd Floor, Denton, TX 76209
 Cause No.:           20-10671-362
 Date of Filing:      December 22, 2020
 Document:            Plaintiffs Original Petition and Request for Disclosure
 Parties in Suit:     Coulter James McGraw; Quad/Graphics, Inc.; Ivie & Associates, LLC
                      David Trantham, District Clerk
 Clerk:
                      1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or             David B. Joeckel, Jr.
 Party's Attorney:    219 South Main Street, Suite 301, Fort Worth, TX 76104

   Issued under my hand and seal of this said court on this the 23rd day of December, 2020.
                                                                         David Tranthwrqrict Clerk
                                                                        Denton, Dentc(rt pity, Texas
                                                                                          41
                                               BY:              Lua 6- 7                     Deputy
                                                        Raq e JGonzalez

                                                Service Return

Came to hand on the                day of                         , 20   , at       m., and executed on the
       day of                                , 20_, at               M by delivering to the within named

                                            in person a true copy of this citation, with attached copy(ies)
of the Plaintiffs Original Petition and Request for Disclosure, at


 Service Fee: $                                                                              Sheriff/Constable
                                                                                               County, Texas

 Service ID No.                                                                    Deputy/Authorized Person

                                                VERIFICATION
          On this day personally appeared                                                            known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of
this suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the            day of                                  , 20
                                                                                                      Notary Public
                                                           FILED: 1/29/2021 8:56 AM
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 30 of 33 PageID #: 36
                                                           David Trantham
                                                                              Denton County District Clerk
                                                                              By: Shelbi Malatin, Deputy


                                    CAUSE NO. 20-10671-362

COULTER JAMES MCGRAW,                           §            IN THE DISTRICT COURT
                                                §
               Plaintiff,                       §
                                                §
v.                                              §            DENTON COUNTY, TEXAS
                                                §
QUAD/GRAPHICS, INC. and                         §
IVIE & ASSOCIATES, LLC,                         §
                                                §
               Defendants.                      §            362ND JUDICIAL DISTRICT

                  DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES

       Defendants Quad/Graphics, Inc. (“Quad/Graphics”) and Ivie & Associates, LLC (“Ivie”)

(collectively, “Defendants”) answer Plaintiff Coulter James McGraw’s (“Plaintiff”) Original

Petition as follows:

                                     I.    GENERAL DENIAL

       Pursuant to Texas Rule of Civil Procedure 92, Defendants deny each and every allegation

contained in Plaintiff’s Original Petition (“Petition”) and any amendment or supplement thereto,

and demand strict proof thereof by a preponderance of the credible evidence. With respect to

any claims by Plaintiff for exemplary damages, Defendants demand strict proof by clear and

convincing evidence.

                                          II.   DEFENSES

       Without assuming any burden of proof that would otherwise rest with Plaintiff,

Defendants assert the following defenses as follows:

       1.      With respect to some or all of Plaintiff’s claims, the Petition fails to state a claim

upon which relief may be granted.

       2.      At all times during Plaintiff’s employment, Plaintiff was employed at-will and

could be discharged with or without notice and with or without cause.



DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES                                                        Page 1
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 31 of 33 PageID #: 37




       3.      Plaintiff’s claims are barred, in whole or in part, to the extent they exceed the

scope or are inconsistent with any charge(s) of discrimination Plaintiff filed with the EEOC or

TWC.

       4.      Plaintiff did not engage in the requisite protected conduct necessary to establish a

retaliation claim.

       5.      If any improper, illegal, discriminatory, or retaliatory actions were taken by any

of Defendants’ employees against Plaintiff (which Defendants deny), they were outside the

course and scope of that employee’s employment, contrary to Defendants’ policies, and were not

ratified, confirmed, or approved by Defendants. Thus, any such actions cannot be attributed or

imputed to Defendants.

       6.      Plaintiff’s claims fail because Defendants exercised reasonable care to prevent

and remediate promptly any unlawful behavior and Plaintiff unreasonably failed to take

advantage of any preventative or corrective opportunities provided by Defendants or to avoid

harm otherwise.

       7.      All employment decisions made regarding or affecting Plaintiff were based upon

legitimate, non-discriminatory, and non-retaliatory reasons.

       8.      Plaintiff’s claims are barred, in whole or in part, because Defendants would have

taken the same action in the absence of any alleged impermissible motivating factor(s).

       9.      Plaintiff’s damages, if any, are barred in whole or in part by the doctrines of

estoppel, unclean hands, and/or after-acquired evidence.

       10.     Without conceding Plaintiff has suffered any damages because of any alleged

wrongdoing by Defendants, Plaintiff has failed to mitigate or minimize the alleged damages and

is therefore barred, in whole or in part, from the recovery of damages.




DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES                                                     Page 2
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 32 of 33 PageID #: 38




         11.   Defendants are entitled to an offset for any earnings since Plaintiff’s employment

ended, including payments received from insurance carriers, workers’ compensation benefits, or

unemployment compensation benefits.

         12.   Plaintiff’s claims for compensatory and punitive/exemplary damages are capped

or limited by applicable law, including Chapter 41 of the Texas Civil Practice and Remedies

Code and common law.

         13.   Plaintiff’s claims for exemplary damages are barred because the alleged acts or

omissions of Defendants, even if proven, do not rise to a level required to sustain an award of

exemplary damages and do not evidence malicious, reckless or fraudulent intent to deny

Plaintiff’s protected rights, and are not so wanton and willful as to support an award of

exemplary damages.

         14.   Plaintiff’s claims for exemplary damages are barred to the extent that the

imposition of exemplary damages would constitute a denial of due process under the United

States Constitution and the Constitution of the State of Texas.

         15.   Defendants engaged in good faith efforts to comply with all applicable laws.

Moreover, the conduct complained of by Plaintiff, if performed or carried out, was performed or

carried out in good faith based upon reasonable grounds for believing such conduct was not in

violation of state or federal law and, therefore, Plaintiff fails to state a claim for punitive or

exemplary damages.

         16.   Defendants specifically reserve the right to assert any other appropriate defenses,

including affirmative defenses, to Plaintiff’s claims as the need for such defenses becomes

known.




DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES                                                    Page 3
Case 4:21-cv-00107-ALM Document 1-2 Filed 02/05/21 Page 33 of 33 PageID #: 39




                                  III. PRAYER FOR RELIEF

       WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s

Original Petition with prejudice, and that Defendants be awarded their costs, attorneys’ fees, and

any other relief to which Defendants may be entitled.



                                          Respectfully submitted,

                                          By:      /s/ Kristin Snyder Higgins
                                                KRISTIN SNYDER HIGGINS
                                                Texas State Bar No. 24046880
                                                kristin.higgins@ogletree.com
                                                MOLLY ANN LAWRENCE
                                                Texas State Bar No. 24083365
                                                mollyann.lawrence@ogletree.com

                                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                          8117 Preston Road, Suite 500
                                          Dallas, Texas 75225
                                          (214) 987-3800 (Phone)
                                          (214) 987-3927 (Fax)

                                          ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       This is to certify that on January 29, 2021, I electronically transmitted the foregoing
document to the Clerk of Court using the electronic system of filing, which will transmit a
Notice of Electronic Filing to all counsel of record.


                                           /s/ Kristin Snyder Higgins
                                          KRISTIN SNYDER HIGGINS




                                                                                         45673398.1




DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES                                                    Page 4
